In the
 United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 04-1062
KENNETH A. MARSHALL,
                                             Plaintiff-Appellant,
                                v.

STANLEY KNIGHT, et al.,
                                          Defendants-Appellees.
                         ____________
            Appeal from the United States District Court
     for the Northern District of Indiana, South Bend Division.
         No. 03 C 460—Robert L. Miller, Jr., Chief Judge.
                         ____________
    ARGUED OCTOBER 24, 2005—DECIDED APRIL 26, 2006
                    ____________


  Before POSNER, WILLIAMS, and SYKES, Circuit Judges.
  SYKES, Circuit Judge. Kenneth Marshall, an inmate at
Indiana’s Miami Correctional Facility, alleged in a pro se
complaint that the prison’s superintendent, along with
other unnamed prison employees, unconstitutionally
deprived him of access to the courts by impeding his
access to the prison law library. Before any of the defen-
dants were served with the complaint, Marshall filed what
he captioned a “Petition To Amend Complaint And To
Include The Submission Of Exhibits And Affidavits.” The
district court summarily denied Marshall’s petition to
amend and later dismissed his complaint for failure to state
a claim pursuant to 28 U.S.C. § 1915A(b)(1). We reverse.
2                                                No. 04-1062

                      I. Background
  Marshall submitted his handwritten, pro se complaint
to the district court on June 25, 2003. He brought his action
pursuant to 42 U.S.C. § 1983, alleging that the superinten-
dent and other prison workers (“to be named through
[d]iscovery”) had implemented a restrictive prison library
policy that had the following consequences:
    Access To the Law Library has been diminished and as
    of lately non-existent. As a result of [the
    superintendent’s] actions my ability to prepare, trans-
    mit, research, and my access to courts is not adequte
    [sic], also as of lately non-existent. As a Direct-result I
    proceeded pro-se within Court proceedings on
    (05/29/03), and because of my inability to prepare I was
    Denied credit Time that I was entitled to. Also I’ve
    currently a Post-Conviction claim within Marion
    County, Indpls, IN., that due to me being Denied my
    Constitutional Rights under the First Amendment,
    Sixth Amendment, Fourteenth Amendment I will be
    Denied my Right to proceed Pro-Se and my Right to be
    prepared for redress, so I will probably lose.
On September 3, 2003, Marshall filed his petition to amend
with the district court. As of that date, the superintendent
had not been served and had not filed any responsive
pleading.
  Marshall’s petition asked the court to appoint him “legal
aid”—which we understand as a request for appointed
counsel—and specifically asked for leave to make four
changes to his initial complaint: (1) to name as defendants
prison employees Robert Moore, “Mrs.” Reynolds, Chris
Johnson, and “Lieutenant” McCoy; (2) to increase his
claim for damages from $500 to $10,000; (3) to demand a
jury trial; and (4) to attach several exhibits and affidavits.
His petition also contained new factual allegations that
suggested a claim for retaliation. Marshall alleged that
No. 04-1062                                                   3

after he submitted his § 1983 complaint, prison officials
removed him from his prison job assignment and placed
him on “idle” status with no pay, gave fellow inmates the
authority and discretion to charge him fees (payable in
money or commissary items) to use the prison library,
deprived him of educational and vocational opportunities,
denied him a transfer to a minimum security facility (for
which he says he is eligible), and placed him in cells
with violent offenders. “So I’ve been retaliated against
because of my Civil Rights complaint,” Marshall said in his
petition to amend.
  The district court denied Marshall’s petition to amend
on November 24, 2003. The court’s one-sentence order read:
“The court now DENIES the plaintiff’s motion to amend his
complaint to include exhibits and affidavits (docket #7).” On
December 18 the district court dismissed Marshall’s initial
complaint pursuant to the prisoner litigation screening
procedures set forth in 28 U.S.C. § 1915A(b)(1). Relying on
Lewis v. Casey, 518 U.S. 343 (1996), the district court found
Marshall’s complaint did not state a viable claim for relief.
The court explained its view of Lewis, 518 U.S. at 354, as
follows:
    the constitution’s guarantee of access to the courts
    requires state actors to assure that prisoners have
    access to courts to present claims concerning the
    legality or conditions of their confinement, but . . . state
    actors have no duty to assure that prisoners can litigate
    those claims effectively once they have been raised in
    court. The right to access, goes no further than access.
Because Marshall had not alleged “that he was prevented
from filing a complaint or appeal because of his inability
to gain access [to] legal assistance,” the district court
concluded he had not stated a valid claim.
4                                                  No. 04-1062

                        II. Analysis
  We review the district court’s decision to dismiss a claim
under § 1915A de novo, using the same standards that
apply to dismissals for failure to state a claim under
Rule 12(b)(6) of the FEDERAL RULES OF CIVIL PROCEDURE.
Zimmerman v. Tribble, 226 F.3d 568, 571 (7th Cir. 2000).
Dismissal is proper only when it appears beyond doubt that
the plaintiff can prove no set of facts that would entitle him
to relief. Id. We review a denial of leave to amend a com-
plaint for abuse of discretion. Barry Aviation, Inc. v. Land
O’Lakes Airport, 377 F.3d 682, 687 (7th Cir. 2004).


A. Dismissal Under § 1915A
  Our notice-pleading system requires complaints to
contain a “short and plain statement of the claim” sufficient
to notify defendants of the allegations against them and
enable them to file an answer. FED. R. CIV. P. 8(a). We have
repeatedly stated that Rule 8 does not require plaintiffs to
plead facts or legal theories. E.g., Higgs v. Carver, 286 F.3d
437, 439 (7th Cir. 2002) (citing Kirksey v. R.J. Reynolds
Tobacco Co., 168 F.3d 1039, 1041 (7th Cir. 1999)). However,
as applied to prisoners who claim they have been denied
access to the courts, notice pleading requires plaintiffs to
“make specific allegations as to the prejudice suffered
because of the defendants’ alleged conduct.” Ortloff v.
United States, 335 F.3d 652, 656 (7th Cir. 2003) (citing
Martin v. Davies, 917 F.2d 336, 340 (7th Cir. 1990)). This is
because the mere denial of access to a prison law library or
to other legal materials is not itself a violation of a pris-
oner’s rights; his right is to access the courts, and only if the
defendants’ conduct prejudices a potentially meritorious
challenge to the prisoner’s conviction, sentence, or condi-
No. 04-1062                                                    5

tions of confinement has this right been infringed.1 Lewis,
518 U.S. at 351, 355 (limiting right of access to the courts
to prisoners’ ability “to attack their sentences, directly or
collaterally, and in order to challenge the conditions of their
confinement”).
  The requirement that prisoners making access-to-
courts claims allege specific prejudice should not be under-
stood as an onerous fact-pleading burden; it is simply a
requirement that a prisoner’s complaint spell out, in
minimal detail, the connection between the alleged denial
of access to legal materials and an inability to pursue a
legitimate challenge to a conviction, sentence, or prison
conditions. Requiring the complaint to include the basic
allegations of the prejudice suffered serves the tradi-
tional purpose of notice pleading: it gives defendants fair
notice of the claims against them and a reasonable op-
portunity to form an answer.
  Marshall’s initial complaint alleged that the prison
superintendent and other unnamed prison employees
enforced policies that “diminished” his access to the
prison law library to the point of being “non-existent.” He
then alleged that his lack of library access adversely
affected his attempt to challenge the length of his incar-
ceration: “As a Direct-result I proceeded pro-se within Court
proceedings on (05/29/03), and because of my inability to
prepare I was Denied credit Time that I was entitled to.” At
the dismissal stage the district court was obligated to accept


1
  Supreme Court decisions spanning the past 130 years have
grounded the right of access to the courts in several different
constitutional provisions, including Article IV’s Privileges and
Immunities Clause, the First Amendment’s Petition Clause, the
Fifth Amendment’s Due Process Clause, and the Fourteenth
Amendment’s Equal Protection and Due Process Clauses. See
Christopher v. Harbury, 536 U.S. 403, 415 n.12 (2002) (collecting
cases).
6                                                No. 04-1062

these allegations as true and to draw all reasonable infer-
ences in favor of Marshall. Stachowski v. Town of Cicero,
425 F.3d 1075, 1078 (7th Cir. 2005). Because Marshall was
proceeding pro se, the district court was required to liber-
ally construe his complaint. Haines v. Kerner, 404 U.S. 519,
520 (1972).
  Applying these lenient pleading standards to Marshall’s
pro se complaint, we conclude his allegations sufficiently
stated a claim for denial of access to the courts. He alleged
that the defendants reduced his law library access to a
“non-existent” level, and that his inability to research and
prepare for a May 29, 2003 court hearing caused him to lose
custodial credit time that would have shortened his incar-
ceration. The law requires no more from a prisoner at this
stage of the proceeding. Lehn v. Holmes, 364 F.3d 862, 868
(7th Cir. 2004) (“In order to avoid dismissal . . . [plaintiff]
therefore had to allege that he had a non-frivolous legal
claim that was frustrated or impeded by [defendant’s]
failure to assist him in the preparation and filing of mean-
ingful legal papers and that he was harmed by [defendant’s]
action (or lack thereof).”); see also Ortloff, 335 F.3d at 656
(to state an “access-to-courts claim and avoid dismissal . . .
a prisoner must make specific allegations as to the preju-
dice suffered because of the defendants’ alleged conduct”).
  The district court reached the opposite conclusion based
on its reading of the Supreme Court’s decision in Lewis. In
the district court’s view, Lewis “only requires that an
inmate be given access to the courts to file a complaint
or appeal, but state actors have no duty to assure that
prisoners can litigate those claims effectively once they
have been raised in court. The right to access, goes no
further than access.” We do not agree that Lewis con-
fines access-to-courts claims to situations where a pris-
oner has been unable to file a complaint or an appeal.
Indeed, Lewis explained that a prisoner could prove a denial
of access to the courts by showing that a complaint he
No. 04-1062                                                    7

prepared and filed “was dismissed for failure to satisfy
some technical requirement which, because of deficiencies
in the prison’s legal assistance facilities, he could not have
known.” Lewis, 518 U.S. at 351. So a prisoner’s simple
ability to file a complaint is not dispositive. A prisoner
states an access-to-courts claim when he alleges that even
though he successfully got into court by filing a complaint
or petition challenging his conviction, sentence, or condi-
tions of confinement, his denial of access to legal materials
caused a potentially meritorious claim to fail.2
  The district court was correct, however, that Marshall’s
complaint was insufficient insofar as he based his claim
on speculation that he would suffer some unspecified future
harm during his postconviction proceedings in Marion
County. In his briefs to this court, Marshall cited no
authority permitting an access-to-courts plaintiff to plead
prejudice by pointing to some injury he might later incur.
There is good reason for this, since the absence of an actual
or imminent injury—as opposed to a merely speculative
future one—would deprive federal courts of jurisdiction
under Article III, which empowers the federal judiciary to
decide “cases” or “controversies.” U.S. CONST. art. III, § 2;
see also Lewis, 518 U.S. at 351 (“Although Bounds3 itself
made no mention of an actual-injury requirement, it can
hardly be thought to have eliminated that constitutional
prerequisite.”).




2
   Knight argues that the prison’s library access policy did not
violate Marshall’s constitutional rights in any event because it
was “reasonably related to legitimate penological interests.” See
Lewis v. Casey, 518 U.S. 343, 362 (1996). But this is an affirma-
tive defense to be litigated at the summary judgment stage or
at trial.
3
    Bounds v. Smith, 430 U.S. 817 (1977).
8                                                  No. 04-1062

B. Petition to Amend
  “A party may amend the party’s pleading once as a matter
of course at any time before a responsive pleading is
served.” FED. R. CIV. P. 15(a). Even after a responsive
pleading has been served, a party may amend its pleading
by leave of court, “and leave shall be freely given when
justice so requires.” Id. Here, Marshall filed his petition
to amend before the superintendent had served an
answer, so under Rule 15(a) he had a right to amend his
complaint “as a matter of course.” The district court’s
summary denial of Marshall’s request to amend was thus
contrary to Rule 15(a). Matter of Crosswhite, 148 F.3d 879,
889 (7th Cir. 1998) (citing Koon v. United States, 518 U.S.
81, 100 (1996) (“A district court by definition abuses its
discretion when it makes an error of law.”)); Foman v.
Davis, 371 U.S. 178, 182 (1962) (“[O]utright refusal to grant
the leave [to amend] without any justifying reason appear-
ing for the denial is not an exercise of discretion; it is
merely an abuse of that discretion and inconsistent with the
spirit of the Federal Rules.”).
   Marshall’s petition to amend did not comply with the
district court’s local rule requiring plaintiffs to attach a copy
of the proposed amended complaint to a motion to amend.
N.D. IND. L.R. 15.1. But even that local rule states that
“failure to comply with this rule is not grounds for denial of
the motion.” Id. See also Donald v. Cook County Sheriff’s
Dep’t, 95 F.3d 548, 555 (7th Cir. 1996) (“[D]istrict courts
have a special responsibility to construe pro se complaints
liberally and to allow ample opportunity for amending the
complaint when it appears that by doing so the pro se
litigant would be able to state a meritorious claim. . . . [I]t
is incumbent on [the court] to take appropriate measures to
permit the adjudication of pro se claims on the merits,
rather than to order their dismissal on technical grounds.”)
(footnote omitted).
No. 04-1062                                                      9

  We conclude, then, that Marshall should have been
permitted to amend his complaint to identify previously
unnamed defendants,4 to make a jury demand,5 and to
increase his damages claim to $10,000.6 He should also have
been allowed to add a retaliation claim based on his
allegations about the adverse treatment he encountered
after filing his original civil rights complaint. FED. R. CIV.
P. 15(a, d) (amendment as of right and supplemental
pleading to include events that occurred after the original
complaint was filed); DeWalt v. Carter, 224 F.3d 607, 618
(7th Cir. 2000) (quoting Black v. Lane, 22 F.3d 1395, 1399
(7th Cir. 1994) (“ ‘To state a cause of action for retaliatory
treatment, a complaint need only allege a chronology of
events from which retaliation may be inferred.’ ”) (citations
and internal quotation marks omitted)). Marshall’s allega-
tions that almost immediately after he filed his complaint
the defendants placed him on “idle” status with no pay,
authorized other inmates to charge him fees for library
access, deprived him of educational and vocational opportu-
nities, denied him a transfer to a minimum security facility,
and placed him with violent cell mates, certainly amount to
a chronology from which retaliation may be inferred.7 Id.


4
  Donald v. Cook County Sheriff’s Dep’t, 95 F.3d 548, 556-57 (7th
Cir. 1996) (“refusal to allow a pro se plaintiff to amend a com-
plaint so as to name the appropriate defendants has been widely
recognized as an abuse of the district court’s discretion”).
5
  FED. R. CIV. P. 38(b) (permitting jury demand made not later
than ten days after service of pleading). Marshall’s motion to
amend was denied and his complaint dismissed before service.
6
  Permitting an increased damages demand at this very early
stage of the litigation will not unfairly prejudice the defendants.
7
  We leave to the district court’s discretion on remand whether to
grant Marshall’s requests for appointed counsel and to at-
tach exhibits and affidavits to his complaint. The district court
                                                     (continued...)
10                                                No. 04-1062

  For the foregoing reasons, the judgment of the district
court is REVERSED AND REMANDED for further proceed-
ings consistent with this opinion.

A true Copy:
       Teste:

                         ________________________________
                         Clerk of the United States Court of
                           Appeals for the Seventh Circuit




7
  (...continued)
is also free to require Marshall to file an amended complaint
that incorporates the changes we have deemed permissible in this
opinion. This could clarify the issues involved and simplify the
defendants’ task of filing an answer by allowing them to respond
to a single pleading.


                    USCA-02-C-0072—4-26-06